Citation Nr: 0205110	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  95-41 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a 
cerebrovascular accident, as secondary to service-connected 
residuals of a skull fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his father


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from April 1970 to March 
1973.

This case was originally before the Board of Veterans' 
Appeals (Board) on appeal from an August 1994 rating decision 
by the Winston-Salem, North Carolina Regional Office (RO) of 
the Department of Veterans Affairs (VA). 

A videoconference hearing was conducted by the undersigned 
member of the Board in November 1997.  A transcript of that 
hearing has been associated with the record on appeal.  In 
April and October 1998, the Board remanded the case to the RO 
so that additional development of the evidence could be 
accomplished.  In an August 1999 decision, the Board 
determined that entitlement to service connection for 
residuals of a cerebrovascular accident, as secondary to 
service-connected residuals of a skull fracture, was not 
warranted.  

The veteran appealed the Board's August 1999 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2001, the Office of General Counsel for VA, who 
represents the Secretary of this Department in legal matters 
before the Court, filed a brief with the Court, which 
essentially argued that a remand was required due to the 
Court's decision in Holliday v. Principi, 14 Vet. App. 280 
(2001), which interpreted the provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (VCAA).  An Order subsequently rendered 
by the Court in May 2001 vacated and remanded the Board's 
August 1999 decision.  The case was then returned to the 
Board for compliance with the directives that were stipulated 
in the Court's Order.


FINDINGS OF FACT

1.  The veteran has been adequately notified of the evidence 
necessary to substantiate his claim and of the action to be 
taken by VA.

2.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the 
available medical evidence is sufficient for a determination 
of the matter addressed in this decision.

3.  A cerebrovascular accident is not shown to have been 
caused by, or a residual of, a head trauma sustained during 
service.


CONCLUSION OF LAW

A cerebrovascular accident was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. § 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.310 (2001); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that on November 9, 2000, the President 
signed into law the VCAA, now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  This newly 
enacted legislation provides, among other things, for notice 
and assistance to claimants under certain circumstances.  VA 
regulations have also been revised as a result of these 
changes.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  Where laws or regulations change after a claim 
has been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The VCAA provides that upon receipt of a complete or 
substantially complete application VA is required to notify 
the claimant and the claimant's representative, if any, of 
any information necessary to substantiate the claim and to 
indicate which information should be provided by the claimant 
and which information VA will attempt to obtain.  See 
38 C.F.R § 3.159(b)(1).  In this case, the Board finds that 
the veteran was provided adequate notice as to the evidence 
needed to substantiate his claim.  The discussions in the 
August 1994 rating decision of record, July 1995 statement of 
the case, and supplemental statements of the case dated in 
March 1996, September 1997, July 1998, and January 1999 
informed the veteran of the information and evidence needed 
to substantiate the claim and complied with the VA's 
notification requirements.  The VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue currently before the Board 
on appeal has been obtained.  The RO has obtained the 
veteran's service medical records and his post-service 
treatment records.  Reasonable efforts were taken to obtain 
all relevant evidence identified by the veteran, and all 
evidence so obtained was considered.  The veteran was also 
provided the opportunity to present testimony at a hearing on 
appeal before the undersigned member of the Board.  Further, 
the Board notes that on two separate occasions, in April and 
October 1998, the case was remanded to the RO in order that 
additional development of the evidence could be accomplished.  
The Board is unaware of any additional relevant and available 
evidence.  Additionally, as will be discussed below, the 
veteran was afforded a VA fee-basis neurological examination 
in December 1998.  The Board also notes that as shown as part 
of a VA Form 119, Report of Contact, dated in April 2002, the 
veteran informed a Board attorney via telephone that he 
essentially had no additional evidence to submit in support 
of his claim.  The Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty or for aggravation of a preexisting injury or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991).  Regulations also provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2001).  Regulations further provide that 
service connection shall be granted for any disability which 
is proximately due to, the result of, or for the degree of 
aggravation caused by a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

In an August 1973 rating decision, service connection was 
granted for frontoparietal skull fracture.  Service 
connection is currently in effect for the residuals of a 
skull fracture, with post-traumatic headaches/migraine, rated 
50 percent disabling, and for a scar on the middle and upper 
forehead, rated 10 percent disabling.

Service connection is currently being sought for the 
residuals of a cerebrovascular accident that the veteran had 
in September 1993.  A VA hospitalization report dated in 
September 1993 shows that the veteran complained of the worst 
headache that he had ever had in his life, right upper and 
lower extremity weakness and numbness, and blurred vision.  
The pertinent diagnosis was left subcortical cerebrovascular 
accident.

Several statements and medical progress notes have been 
submitted by a private physician, William P. Parker, Jr., 
M.D.  Clinical records, dated from August 1994 to June 1996, 
include the results of a November 1995 medical evaluation.  
At that time, Dr. Parker noted the residuals of the veteran's 
cerebrovascular accident, including neurologic deficits in 
the right upper and lower extremities.  It was also indicated 
that the veteran had asked about a possible relationship 
between the head injury sustained during service and the 
cerebrovascular accident.  Dr. Parker noted that he would 
render an opinion on this question after a review of some of 
the veteran's prior medical records, but that it seemed 
extremely unlikely that the head injury was in any way 
related to the cerebrovascular accident.

In a letter dated in January 1996, Dr. Parker opined that it 
was difficult for him to see a direct relationship between 
the veteran's previous head injuries and the stroke that the 
veteran had in 1993, but he did not have complete details of 
the head injury and, in the absence of knowledge of such 
details, he believed that the injuries could have contributed 
to the stroke.  He went on to state that the veteran's severe 
headaches were directly related to the head injuries.  In 
addition, Dr. Parker essentially repeated the above-discussed 
January 1996 medical opinion in an October 1997 statement.  

As mentioned above, a videoconference hearing was conducted 
by the undersigned member of the Board in November 1997.  
Review of the hearing transcript shows that the veteran 
testified that Dr. Parker had essentially indicated that his 
inservice head injury and skull fracture very possibly could 
have been causing or have led to the incurrence of the stroke 
itself.  The veteran's spouse and father testified to the 
effect that the veteran suffered from "mini strokes" 
between the time of his service separation up until the 
occurrence of his major stroke in 1993.  

The veteran underwent a VA fee-basis neurological examination 
in December 1998.  Review of the examination report shows 
that the examiner reviewed the veteran's medical history and 
medical records at length and conducted a physical 
examination.  The pertinent diagnosis/assessment was that the 
veteran was status post left subcortical cerebrovascular 
accident, with residual right motor (mild) and sensory 
(complete to all sensory modalities) hemiparesis.  This was 
deemed to be more likely than not related to the ulceration 
involving the proximal left internal carotid artery, rather 
than the head injury occurring 20 years prior to the 
cerebrovascular accident.  The examiner included medical 
literature that documented the rationale for this assessment.

As shown as part of a February 1999 clinical progress note, 
regarding the severity of the veteran's service-connected 
headaches, Dr. Parker indicated that the veteran had 
"significant neurologic deficit from his head injury and the 
associated cerebrovascular accident."

A lay statement was received from the veteran's wife in 
February 1999.  She expressed her displeasure in the manner 
in which the December 1998 examination had been conducted, as 
well as her disappointment with the lack of communication 
between the examining physician and the veteran in the course 
of the examination.  

Similarly, the veteran provided a statement, also received in 
February 1999, in which he expressed his view that the 
examination had been conducted in an inadequate manner and 
that he was unable to ascertain from the doctor whether he 
truly had reviewed and understood the veteran's medical 
records.

Following a careful review of all the evidence, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim that his cerebrovascular accident residuals 
were caused or aggravated by his service-connected skull 
fracture residuals.  Upon review of all of the evidence of 
record regarding the causes of the veteran's cerebrovascular 
accident and any possible relationship between that accident 
and the head trauma sustained by the veteran during service, 
the Board finds that no causal relationship, either directly 
or by aggravation, is shown to exist.  In this regard, the 
Board finds the opinion of the VA fee-basis physician who 
examined the veteran in December 1998 to be more persuasive 
than the references to a possible relationship made by Dr. 
Parker, the veteran's private physician.  Regarding the 
contentions previously raised, in effect that the December 
1998 examination was inadequate, the Board does not agree.  
The detailed medical history, two pages in length, clearly 
reveals that the examiner was well aware of, and fully 
understood, the veteran's medical history.  This detail is 
one of the reasons that this medical opinion is more 
probative evidence than the evidence received from Dr. 
Parker, who, in several of the statements, indicated that he 
needed to review the veteran's medical records in more detail 
before rendering an opinion.  There is no direct evidence in 
the file that Dr. Parker did so.  

The Board notes that a diagnosis or opinion by a medical 
professional is not conclusive, and is not entitled to 
absolute deference.  The Court has provided extensive 
guidance for weighing medical evidence.  A medical opinion 
based upon an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  A bare 
conclusion, even one reached by a medical professional, is 
not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  A mere 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
The probative value of a physician's statement is dependent, 
in part, upon the extent to which it reflects "clinical data 
or other rationale to support his opinion."  Bloom v. West, 
12 Vet. App. 185, 187 (1999); see also Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

In addition, several of the statements from Dr. Parker are 
not shown to fully support the veteran's position that his 
head trauma led to the cerebrovascular accident.  In fact, in 
November 1995, the private physician was of the opinion that 
it probably did not.  It was not until the last progress 
note, in February 1999, that a reference of definite 
association between the head trauma residuals and the 
cerebrovascular accident was made.  Still, on that occasion, 
it was not rendered in the form of a specific opinion, but as 
part of an assessment of the veteran's condition.

The Board also points out that to the extent that the veteran 
contends that he should be entitled to service connection for 
residuals of his cerebrovascular accident, as a layperson, he 
is not considered competent to offer an opinion as to matters 
requiring specialized knowledge.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Competent medical evidence is 
required.  The same holds true regarding the testimony 
provided by the veteran's spouse and father, also laypersons, 
in November 1997.  The veteran is competent to testify as to 
his experiences and symptoms; the veteran's spouse and father 
are also competent to address observations of the veteran's 
behavior.  The statements provided by them are probative to 
these factors, and the Board has considered such statements 
in rendering this decision.  

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim for service connection for residuals of a 
cerebrovascular accident, as secondary to service-connected 
residuals of a skull fracture must be denied.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for the residuals of a cerebrovascular 
accident, as secondary to service-connected residuals of a 
skull fracture is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

